Case 1:20-cv-24374-BB Document 32 Entered on FLSD Docket 02/09/2021 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  MARGLLI GALLEGO               :
                                :
        Plaintiff(s),           :
                                :
  v.                            :                       CASE NO.: 20-24374-CIV-BLOOM
                                :
  IVETTE PEREZ, et. al.,        :
                                :
        Defendant(s).           :
  ______________________________:

                         DEFENDANTS’ REPLY TO PLAINTIFF’S
                     RESPONSE TO MOTION TO DISMISS COMPLAINT

         Defendants Ivette Perez and Carlos Luffi file this reply to Plaintiff’s Response (ECF No.

  29) to Defendants Perez and Luffi’s Motion (ECF No. 22) to Dismiss Counts I and II of the

  Complaint based on qualified immunity (ECF No. 1) (hereinafter “Compl.”).

                                             ARGUMENT

         Plaintiff’s response misdirects its attention to the question of whether a Terry stop occurred

  instead of who made the Terry stop. Resp. at 7-10. But “each defendant is entitled to an

  independent qualified-immunity analysis as it relates to his or her actions and omissions.” Alcocer

  v. Mills, 906 F.3d 944, 951 (11th Cir. 2018). The Court “must be careful to evaluate a given

  defendant’s qualified-immunity claim, considering only the actions and omissions in which that

  particular defendant engaged.” Id. (emphasis added). When viewing only Perez and Luffi’s acts

  and omissions, as alleged in the Complaint, there are insufficient facts to conclude that either Perez

  or Luffi “seized” Plaintiff within the meaning of the Fourth Amendment.

         Rather than conduct the individualized analysis that qualified immunity requires, Plaintiff

  improperly merges the actions of all officers on the scene, and makes no distinction between

  Officers Perez and Luffi on the one hand, and Officers Garcia and Escobar on the other. Nor does
                                                    1

                      OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                       TELEPHONE (305) 375-5151
Case 1:20-cv-24374-BB Document 32 Entered on FLSD Docket 02/09/2021 Page 2 of 11




  Plaintiff distinguish between the action of Officer Perez and Officer Luffi. As to these officers’

  actions, Plaintiff fails to allege a clearly established constitutional violation.

          I.      The Court Must Apply Both Prongs of the Qualified Immunity Analysis

          Plaintiff’s initial response is to argue that qualified immunity does not apply at all when

  the question is whether a non-arresting officer can be held liable outside of the excessive force

  context. Resp. at 1-2, 14-16. Plaintiff appears to argue that the question is solely whether the

  officer sufficiently instigated or participated in the constitutional violation. Id. But this only

  addresses the first prong of the qualified immunity analysis—whether the officer’s conduct

  violated a constitutional right. See Pearson v. Callahan, 555 U.S. 223, 232 (2009).

          Plaintiff cites to no case holding that the Court can dispense with the second prong of the

  qualified immunity analysis and forego the critical task of “identify[ing] a case where an officer

  acting under similar circumstances was held to have violated the Fourth Amendment.” D.C. v.

  Wesby, 138 S. Ct. 577, 590 (2018) (cleaned up). In fact, the very cases Plaintiff relies upon

  conducted a qualified immunity analysis and thus belie her contention that she needn’t furnish

  clearly establish law to defeat this motion. See Jordan v. Mosley, 487 F.3d 1350, 1354-57 (11th

  Cir. 2007) (noting that an non-arresting officer who instigates or causes an unlawful arrest can be

  liable but then considering whether the officer was entitled to qualified immunity, citing both

  prongs of the qualified immunity test, and affirming summary judgment on the first prong because

  there was probable cause to make an arrest); Jones v. Cannon, 174 F.3d 1271, 1286 (11th Cir.

  1999) (“There is no controlling authority clearly establishing that once a police officer knows

  another officer has fabricated a confession in a police report for a warrantless arrest, that police

  officer has a constitutional duty to intervene to stop the other officer’s conduct. . . . a police officer

  is entitled to qualified immunity when performing discretionary functions unless the officer has

                                                      2

                      OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                       TELEPHONE (305) 375-5151
Case 1:20-cv-24374-BB Document 32 Entered on FLSD Docket 02/09/2021 Page 3 of 11




  violated a clearly established right . . . .”) (emphasis added). 1

          As set forth below, the caselaw does not support that Officer Perez or Officer Luffi caused

  or participated in seizing Plaintiff within the meaning of the Fourth Amendment. But even if one

  could interpret the cases that way, it is not so clearly established as to put every reasonable officer

  on notice that the conduct alleged by Officers Luffi or Perez violated the Fourth Amendment. 2

          II.     The Complaint Does Not Allege That Either Officer Perez or Officer Luffi
                  Seized Plaintiff under the Fourth Amendment
          When it comes to analyzing whether a seizure occurred, Plaintiff cites the correct legal

  standard but then misapplies it. Plaintiff correctly notes that the Court should consider “whether

  a citizen’s path is blocked or impeded; whether identification is retained; the suspect’s age,

  education and intelligence; the length of the suspect’s detention and questioning; the number of

  police officers present; the display of weapons; any physical touching of the suspect, and the

  language and tone of voice of the police.” United States v. Perez, 443 F.3d 772, 778 (11th Cir.

  2006). But Plaintiff then fails to apply these facts to his allegations against Officers Luffi and

  Perez. There are no allegations that either Luffi or Perez blocked or impeded Plaintiff’s path or



  1
    After first requesting that the Court dispense with half of the required qualified immunity
  analysis, Plaintiff then invites the Court to make a second error by applying the discarded pleading
  standard of Conley v. Gibson, 355 U.S. 41 (1957). But “Twombly retired the Conley no-set-of-
  facts test” and a plaintiff must now “plead[] factual content that allows the court to draw the
  reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,
  556 U.S. 662, 670, 678 (2009). While the Court must draw reasonable inferences in Plaintiff’s
  favor, it cannot assume facts that are not alleged in the Complaint. Thus, Plaintiff’s allegations of
  a past history with Officers Perez and Luffi are no substitute for allegations that either Perez or
  Luffi ordered or caused her detention or somehow took steps to physically restrain her, i.e., the
  type of allegations that are the hallmark of a Terry stop and which the Complaint does not allege
  with respect to Officer Luffi or Officer Perez.
  2
   Plaintiff does not contest Defendants’ argument that they were acting within their discretionary
  authority, thereby shifting the burden to her to establish the lack of qualified immunity. Mot. at
  5-8; Corbitt v. Vickers, 929 F.3d 1304, 1311 (11th Cir. 2019).
                                                     3

                      OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                       TELEPHONE (305) 375-5151
Case 1:20-cv-24374-BB Document 32 Entered on FLSD Docket 02/09/2021 Page 4 of 11




  retained her identification. See id. at 778 (“Notably, at no point did Lt. Gonzalez block Valdez's

  truck or otherwise obstruct Perez, Valdez, or the others’ exit from the area.”). Likewise, there are

  no allegations that Luffi or Perez displayed weapons, physically restrained or even gave Plaintiff

  commands.      As for Plaintiff’s age, education and intelligence, she alleges that she is a

  condominium association President and Treasurer and was represented by attorney, which tends

  to show sophistication. Compl. ¶¶ 7, 10, 42. Moreover, “the simple act of police questioning does

  not constitute a seizure.” Perez, 443 F.3d 772 at 778. And the presence of one or more of the

  above factors does not automatically mean that a seizure occurred. See United States v. De La

  Rosa, 922 F.2d 675, 678 (11th Cir. 1991) (subject was not seized and was free to leave even though

  his license was retained).

         Nor does Plaintiff address that a Fourth Amendment seizure occurs “‘only when, by means

  of physical force or a show of authority, [a person’s] freedom of movement is restrained.’” Perez,

  443 F.3d at 772 (quoting Craig v. Singletary, 127 F.3d 1030, 1041 (11th Cir. 1997)) (emphasis

  added); see also Brower v. County of Inyo, 489 U.S. 593, 596 (1989) (Fourth Amendment violation

  must be through means intentionally applied). Here, Plaintiff was not seized until Officer Garcia

  pushed her, ordered her to sit down, and then sandwiched her with Officer Escobar. None of the

  prior conduct by Officer Luffi or Officer Perez constituted a restraint on Plaintiff’s freedom. This

  is not “viewing the facts in isolation,” it is simply recognizing that up until the moment that Officer

  Garcia physically pushed Plaintiff and ordered Plaintiff to sit down and not to move, an objectively

  reasonable person would have felt free to leave because, prior to that moment, no officer had made

  a show of authority sufficient to cause a reasonable person to believe their freedom was restrained.

  And Plaintiff fails to address the Officers’ argument that there are no allegations that either Officer

  Perez or Officer Luffi instructed Officer Garcia to detain Plaintiff, gave commands restricting

                                                    4

                      OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                       TELEPHONE (305) 375-5151
Case 1:20-cv-24374-BB Document 32 Entered on FLSD Docket 02/09/2021 Page 5 of 11




  Plaintiff’s freedom of movement, or participated in her physical restraint. Officer Perez and

  Officer Luffi are thus entitled to qualified immunity because neither of them caused Plaintiff to be

  seized and their individualized actions therefore did not violate the Fourth Amendment. 3

         III.    No Clearly Established Law Put Officer Perez and Luffi on Notice That
                 Their Conduct Could Make Them Liable for an Unlawful Terry Stop
         Plaintiff’s response confirms that there was no clearly established law that Officer Perez

  or Officer Luffi could be held liable for an unlawful Terry stop based on the facts alleged in the

  Complaint. Plaintiff unsuccessfully attempts to provide clearly established law in three ways.

  First, she claims that West v. Davis, 767 F.3d 1063 (11th Cir. 2014), is a materially similar case in

  which an officer was held to have seized a plaintiff. Mot. at 10-12. It isn’t. West actually found

  that all the conduct Plaintiff cites and analogizes to was “irrelevant” to the question of whether a

  seizure occurred, which happened only once the officer exercised physical control of the plaintiff:

         West was not seized while she was disputing Davis’ request for her to remove her
         suit jacket. What happened before Davis grabbed West’s hand . . . is irrelevant to
         the question of whether Davis seized West at the moment that he physically
         grabbed her hand. At that moment, if West is to be believed, she was seized.

  West, 767 F.3d at 1070-71 (emphasis added). West firmly supports the proposition that no seizure

  occurred up until the time that Officer Garcia allegedly ordered Plaintiff to sit down and physically

  restrained her by pushing and then sandwiching her. Compl. ¶¶ 35-37. West therefore supports

  Defendant Luffi and Perez’s contention that no seizure occurred because of their conduct as



  3
    Plaintiff’s Response claims that the Motion is “unclear” as to whether Defendants are contesting
  that a constitutional violation occurred. Resp. at 7. To the contrary, the motion specifically argued
  that, considering each officer’s actions individually, there were insufficient allegations that
  Plaintiff was seized by Officers Perez and Luffi, and further stated that they were entitled to
  qualified immunity “on both prongs.” Mot. at 9-10. Nevertheless, because there was no
  controlling law in this jurisdiction on March 6, 2018 clearly establishing a claim “for an unlawful
  Terry stop under the facts and circumstances alleged here” with respect to Luffi and Perez’s
  conduct, the easier means of disposing of this motion may lie on prong two. Id. at 7, 10.
                                                   5

                     OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                      TELEPHONE (305) 375-5151
Case 1:20-cv-24374-BB Document 32 Entered on FLSD Docket 02/09/2021 Page 6 of 11




  alleged in the Complaint. And as the Eleventh Circuit explained in Merricks v. Adkisson, 785 F.3d

  553, 564 (11th Cir. 2015), an officer has qualified immunity if there is a reasonable construction

  of prior caselaw that would support the contention that his actions did not violate the plaintiff’s

  rights. Since a reasonable officer could read West to support that Officer Perez and Officer Luffi’s

  actions were not unlawful, the qualified immunity inquiry should end here.

         But while the holding of West—that the plaintiff was seized after the defendant grabbed

  her arm—supports the Officers’ position here, the facts in West upon which the Plaintiff harps

  upon in her response—that the officer flashed his handcuffed and threatened the plaintiff’s arrest—

  were found by the Eleventh Circuit to be insufficient to constitute a Fourth Amendment seizure.

  See Resp. at 10-11. In concluding that the plaintiff was seized, the Court specifically cited the

  physical force applied:

         Davis, a deputy sheriff, intentionally restrained her liberty of movement by physical
         force when he grabbed her hand, squeezed it, jerked and pulled her arm toward
         him, and wrenched her wrist back and forth. While Davis was applying physical
         force, albeit for only a brief time, West was surely not free to walk away or end the
         encounter . . .

  West, 767 F.3d at 1070 (emphasis added). Given this holding, West cannot establish that either

  Officer Perez or Officer Luffi seized Plaintiff as neither is alleged to have exercised the type of

  physical control which West found constituted a seizure. 4 A reasonable officer could read West

  for the proposition that flashing handcuffs and making statements such as “I am going to be able

  to sit down and ask you questions” do not constitute a seizure absent the application of physical


  4
    In any event, Plaintiff’s reliance upon facts that were not essential the Court’s holding in West
  cannot discharge his obligation to provide clearly established law supporting his position. Not
  only is dictum “not binding on anyone for any purpose,” Edwards v. Prime, Inc., 602 F.3d 1276,
  1298 (11th Cir. 2010), but this Court has particularly held that it “cannot clearly establish the law
  for qualified immunity purposes,” Jones, 174 F.3d at 1288 n.11. “[O]fficers are charged with
  knowing the results of [precedential] cases,” not “with memorizing every jot and tittle [courts]
  write to explain them.” Morrow v. Meachum, 917 F.3d 870, 875 (5th Cir. 2019).
                                                   6

                     OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                      TELEPHONE (305) 375-5151
Case 1:20-cv-24374-BB Document 32 Entered on FLSD Docket 02/09/2021 Page 7 of 11




  force or coercion because West found that officer’s action in grabbing the plaintiff was when the

  seizure occurred and the prior conduct was not relevant to that seizure. 767 F.3d at 1070-71. This

  means that qualified immunity applies. Merricks, 785 F.3d at 564.

         Second, Plaintiff attempts to rely upon general broad principles taken from Eleventh

  Circuit caselaw that a seizure without probable cause violates the Fourth Amendment. Mot. at 12-

  13. Relatedly, Plaintiff relies upon broad principles that an officer who instigates or causes an

  unlawful arrest is liable under the Fourth Amendment even if he or she does not make the arrest.

  Id. at 14-15. There are very the types of broad, general proposition that the Supreme Court has

  cautioned will almost never allow a plaintiff to discharged their burden. Mullenix v. Luna, 577

  U.S. 7, 12 (2015). The notion that Officer Perez or Officer Luffi, who never gave any order to

  restrain Plaintiff’s liberty nor instructed another officer to do so, could be held personally liable

  does not “follow immediately” from these general propositions such that the matter is “beyond

  debate.” Id. at 12, 16; Ashcroft v. al–Kidd, 563 U.S. 731, 741, (2011).

         Moreover, the issue here is not whether there was probable cause or reasonable suspicion,

  but whether Officer Perez and Officer Luffi can be held liable for another officer’s alleged Terry

  stop based on the Complaint’s allegations. None of the cases Plaintiff cites address this question.

  In part, this is because the cases Plaintiff cites generally deal with allegations of unlawful arrests,

  not unlawful Terry stops. This distinction is significant because the law clearly delineates between

  different types of police-citizen encounters: consensual encounters, Terry stops, and full-scale

  arrests. See Perez, 443 F.2d at 777. A Terry stop implicates different constitutional considerations

  than an arrest: it can be justified by a lower level of cause than an arrest (reasonable suspicion

  instead of probable cause) and constitute a lesser infringement upon liberty.

         The Eleventh Circuit had drawn this important distinction before in evaluation claims of

                                                    7

                      OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                       TELEPHONE (305) 375-5151
Case 1:20-cv-24374-BB Document 32 Entered on FLSD Docket 02/09/2021 Page 8 of 11




  qualified immunity. In Moore v. Pederson, 806 F.3d 1036, 1039 (11th Cir. 2015), the Court found

  that a warrantless Terry stop inside the home could not be conducted absent exigent circumstances

  but granted qualified immunity to the officers because the law was not clearly established, even

  though the Court had previously held in McClish v. Nugent, 483 F.3d 1231 (11th Cir. 2007), that

  a warrantless arrest could not be conducted inside the home absent exigent circumstances.

  Plaintiff cites no controlling authority specifying what level of participation an officer must have

  to be liable for another officer’s Terry stop as opposed to an arrest. So none of these cases he cites

  provided fair notice to Officers Perez and Luffi that they could be liable for an unlawful Terry stop

  on the facts alleged here. 5

          Plaintiff has failed to show that every reasonable officer would interpret these cases, which

  are easily distinguishable, in the way that she does. Only one of the cases Plaintiff cites actually

  found that a non-arresting officer could be held liable for the arrest. See Jones, 174 F.3d at 1284

  (non-arresting officer knowing probable cause was lacking participated in arrest by: (1) staying

  with plaintiff during call to state attorney, (2) being present during plaintiff’s post-arrest interview,

  and (3) transporting plaintiff to jail). The other cases either found no constitutional violation by

  the non-arresting officer, see Wilkerson v. Seymour, 736 F.3d 974, 980 (11th Cir. 2013); Jordan,

  487 F.3d at 1355-57, or implicated other legal theories and standards. See Zatler v. Wainwright,

  802 F.2d 397, 401 (11th Cir. 1986) (custom and practice liability against Secretary of Department

  of Corrections); Rodriguez v. Ritchey, 539 F.2d 394 (5th Cir. 1977) (applying “good faith”


  5
    The one case Plaintiff cites dealing with a Terry stop, Childs v. Dekalb Cnty., 286 F. App’x 687
  (11th Cir. 2008), cannot establish the law because it is unpublished and in any event stands only
  for the unremarkable proposition that a Terry stop performed without reasonable suspicion violates
  the Fourth Amendment. See J W by & through Tammy Williams v. Birmingham Bd. of Educ., 904
  F.3d 1248, 1260 (11th Cir. 2018) (“Unpublished cases . . . cannot be relied upon to define clearly
  established law.”). Childs does not address the issue of whether and when a non-detaining officer
  can be held liable for a Terry stop.
                                                     8

                      OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                       TELEPHONE (305) 375-5151
Case 1:20-cv-24374-BB Document 32 Entered on FLSD Docket 02/09/2021 Page 9 of 11




  standard historically applied before the Supreme Court adopted an “objective reasonableness” test

  for all Fourth Amendment claims). Whatever creative analogies an attorney may conjure from

  these cases, they do not provide the unambiguous, clear notice to every lay police officer that

  qualified immunity requires.

          Third, Plaintiff attempts to abrogate qualified immunity based on the often invoked but

  rarely successful “obvious clarity” doctrine. But the facts Plaintiff attempts to marshal to show a

  violation of the obvious clarity doctrine allegedly occurred outside of Plaintiff’s presence and are

  now the subject of a separate state court lawsuit for defamation. Resp. at 13. In this telling,

  Plaintiff ignores her allegations that a different officer, Officer Garcia, ordered Plaintiff to sit down

  obliquely stating in the passive voice that she “was forced to sit down.” Id. Plaintiff does not

  point to any allegation in her Complaint that Officer Luffi or Officer Perez instructed or authorized

  Officer Garcia to force Plaintiff to sit down. And it is hardly obvious that a person can be seized

  within the meaning of the Fourth Amendment based on past defamatory statements and

  investigations. Cf. Brown v. City of Huntsville, Ala., 608 F.3d 724, 737 (11th Cir. 2010)

  (“Plaintiffs have shown that Norris arguably wanted Hudson to arrest Sonia. But an officer's

  subjective intent is irrelevant in a qualified immunity analysis.”). Nor it is obvious that a person

  can be seized merely by an Officer showing up at place at which they were not invited.

          Fundamentally, Plaintiff’s argument ignores that the essence of a seizure is the exertion of

  physical control terminating an individual’s freedom of movement through means intentionally

  applied. See Brower, 489 U.S. at 596; Perez, 443 F.3d at 772. It is not at all obvious that Officer

  Luffi or Perez’s conduct meets this standard. To invoke the obvious clarity exception, Plaintiff

  must show that the officer’s conduct was “so egregious that every objectively reasonable

  government official facing the circumstances would know that the official’s conduct did violate

                                                     9

                      OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                       TELEPHONE (305) 375-5151
Case 1:20-cv-24374-BB Document 32 Entered on FLSD Docket 02/09/2021 Page 10 of 11




  federal law.” Dukes v. Deaton, 852 F.3d 1035, 1043 (11th Cir. 2017) (cleaned up). The Eleventh

  Circuit has applied this exception sparingly. Here, Officer Perez allegedly told Plaintiff “I can’t

  wait to put you in a chair and ask you questions,” and, once Plaintiff was seated, told her “I’m

  going to be able to sit across from you and ask you questions.” Compl. ¶¶ 33, 41. Officer Luffi

  allegedly untucked his shirt and flashed his handcuffs at Plaintiff. Id. ¶ 38. These allegation don’t

  fit the bill for obvious clarity. It is hardly “obvious” that every reasonable officer would consider

  this conduct to be so outrageous as to clearly constitute a seizure under the Fourth Amendment.

  “[E]gregious” and “outrageous” are not words the Eleventh Circuit deploys indiscriminately; the

  obvious clarity exception is reserved for that small number of cases involving “depraved,

  inhumane” acts. Gilmore v. Hodges, 738 F.3d 266, 279 (11th Cir. 2013).

         Rejecting “obvious clarity” in Echols v. Lawton, 913 F.3d 1313 (11th Cir. 2019), the Court

  held that it was not clearly established that libel per se under state tort law violated the First

  Amendment. Id. at 1324. So too here it is hardly obvious (or even logical) that defamatory

  statements made prior to a police encounter can transform that encounter into a seizure. Qualified

  immunity does not permit the imposition of liability based on novel theories of law, to wit, that a

  Fourth Amendment stop can occur because of past conduct that did not limit the plaintiff’s freedom

  of movement. The caselaw cited by both parties evinces a dearth of Eleventh Circuit precedent

  explaining when other officers on the scene can be held liable for another Officer’s Terry stop.

  Qualified immunity must be granted under these circumstances.

                                           CONCLUSION

         Counts I and II should be dismissed based upon qualified immunity.




                                                   10

                     OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                      TELEPHONE (305) 375-5151
Case 1:20-cv-24374-BB Document 32 Entered on FLSD Docket 02/09/2021 Page 11 of 11




  Dated: February 8, 2021.

                                                    Respectfully submitted,

                                                    ABIGAIL PRICE-WILLIAMS
                                                    Miami-Dade County Attorney
                                                    Stephen P. Clark Center
                                                    111 N.W. 1st Street, Suite 2810
                                                    Miami, Florida 33128

                                            By:     /s/ Ezra S. Greenberg
                                                    Ezra S. Greenberg
                                                    Assistant County Attorney
                                                    Fla. Bar. No. 85018
                                                    Telephone: (305) 375-5151
                                                    Facsimile: (305) 375-5643
                                                    Email: ezrag@miamidade.gov

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served this day on

  Plaintiff’s counsel via CM/ECF.

                                            /s/ Ezra S. Greenberg
                                            Assistant County Attorney




                                               11

                    OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                     TELEPHONE (305) 375-5151
